DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 65-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 52-55, 60, 61, 63, 64, 74, 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over AL HAMDEN et al. (WO 2011/092296) in view of BODNER et al. (US 3,880,639).
Al Hamden teaches a method of producing a glass agglomerate. Al Hamden teaches mixing reclaimed glass with a binder material to create a mixture (translation para. 0030); and subsequently compressing said mixture in a chamber to form an agglomerate having the shape of the interior of the chamber (trans. para. 0030); 
Al Hamden is silent to the agglomerated glass being a briquette.
Bodner teaches that the term “agglomerate” includes any composite, integral, self-supporting mass of batch materials (col. 5 lines 29-30). Bodner teaches that glass batch materials can be agglomerated in the form of a briquette (col. 5 lines 30-31). It would have been obvious to one of ordinary skill in the art to modify the agglomerated glass of Al Hamden to be a briquette because Al Hamden teaches that the agglomerated glass may be in the form of a pellet (trans. para. 0009) which Bodner teaches is an equivalent for briquettes (col. 5 lines 30-31).
Regarding claim 53, Al Hamden teaches the chamber is formed from a pair of opposing cavities (trans. para. 0015).  
Regarding claim 54, Al Hamden teaches using a press comprising a pair of counter-rotating rollers, and wherein one of said pair of opposing cavities is provided as a pocket on the outer circumference of each roller (trans. para. 0015).
Regarding claim 55, Al Hamden teaches each roller comprises a plurality of pockets (trans. para. 0015).  
Regarding claim 60, Al Hamden teaches crushing reclaimed glass to provide glass fines of a size of smaller than 10mm prior to the mixing step (trans. para. 0040).  

Regarding claim 63, Al Hamden teaches that the steps are performed without heat (trans. para. 0009) which would indicate a temperature below 500°C.
Regarding claim 64, Al Hamden teaches that the agglomerated glass is subjected to a drying step (para. 0017) wherein one of ordinary skill in the art would have inherently known that a drying step would require transferring the briquette to an oven.
Regarding claim 74, Al Hamden teaches mixing reclaimed glass (trans. para. 0057) comprising glass fines of a size of less than 3 mm (trans. para. 0022), which falls into the claimed range of smaller than 10mm, with silicon dioxide (trans. para. 0046), sodium carbonate (trans. para. 0044) and calcium oxide (trans. para. 0045); and mixing the product with a binder material to create a mixture (trans. para. 0058); and subsequently compressing said mixture in a chamber (trans. para. 0099).
Al Hamden is silent to the agglomerated glass being a briquette.
Bodner teaches that the term “agglomerate” includes any composite, integral, self-supporting mass of batch materials (col. 5 lines 29-30). Bodner teaches that glass batch materials can be agglomerated in the form of a briquette (col. 5 lines 30-31). It would have been obvious to one of ordinary skill in the art to modify the agglomerated glass of Al Hamden to be a briquette because Al Hamden teaches that the agglomerated glass may be in the form of a pellet (trans. para. 0009) which Bodner teaches is an equivalent for briquettes (col. 5 lines 30-31).
.

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over AL HAMDEN et al. (WO 2011/092296) in view of BODNER et al. (US 3,880,639) as applied to claim 52 above, and further in view of CUYPERS et al. (US 2013/0165553).
Al Hamden as modified by Bodner teaches a method of producing a glass briquette.
Cuypers teaches a method of producing a compacted body. Cuypers teaches binder material is sprayed onto reclaimed glass in a mixing step (para. 0007). It would have been obvious to one of ordinary skill in the art to spray the binder of Al Hamden into the reclaimed glass because Al Hamden teaches that the mixing can occur with a spray dryer (para. 0025).

 Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over AL HAMDEN et al. (WO 2011/092296) in view of BODNER et al. (US 3,880,639) as applied to claim 52 above, and further in view of BRUNK (US 2017/0217837).
Al Hamden as modified by Bodner teaches a method of producing a glass briquette.
.

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over AL HAMDEN et al. (WO 2011/092296) in view of BODNER et al. (US 3,880,639) as applied to claim 52 above, and further in view of DE VOS et al. (US 4,059,423).
Al Hamden as modified by Bodner teaches a method of producing a glass briquette.
De Vos teaches a method of producing glass beads. De Vos teaches using sodium silicate as a binder material (col. 4 lines 45-49). It would have been obvious to one of ordinary skill in the art to try sodium silicate as the binder of Al Hamden because De Vos teaches that sodium silicate maintains cohesiveness of the glass articles (col. 4 lines 50-54).

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over AL HAMDEN et al. (WO 2011/092296) in view of BODNER et al. (US 3,880,639) as applied to claim 52 above, and further in view of MEYER et al. (US 2008/0213591).
Al Hamden as modified by Bodner teaches a method of producing a glass briquette.
.

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over AL HAMDEN et al. (WO 2011/092296) in view of BODNER et al. (US 3,880,639) as applied to claim 52 above, and further in view of HARRIS et al. (US 4,225,443).
Al Hamden as modified by Bodner teaches a method of producing a glass briquette. Al Hamden is silent to the composition range for binder.
Harris teaches a method of producing glass agglomerates from crushed glass. Harris teaches combining crushed glass with binder in an amount of about 0.25 to about 10 percent by weight (col. 9 lines 27-32) which incorporates the claimed range of from 2-5% by weight of binder material.  It would have been obvious to one of ordinary skill in the art to use the binder amount taught by Harris in the method of Al Hamden because Harris teaches that this assists in agglomerating small glass particles (col. 4 lines 23-25).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741